DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 11-12, 14, 22-23, 25, and 33 are amended. Claims 2, 4, 6-7, 10, 13, 15, 17, 21, 24, 26, and 32 are cancelled. Claims 1, 3, 5, 8-9, 11-12, 14, 16, 18-20, 22-23, 25, 27-31, and 33-37 filed 6/6/22 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/22 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3, 5, 8-9, 11-12, 14, 16, 18-20, 22-23, 25, 27-31, and 33-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. 
Step 1 Statutory Category: Claims 1, 3, 5, 8-9, 11, and 34 are directed to a method, claims 12, 14, 16, 18-20, 22, 35, and 37 are directed to a system, and claims 23, 25, 27-31, and 36 are directed to a computer program product, all of which are statutory classes of invention.    
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claims 1, 12, and 23 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions or a mental process, or a dynamic organization structure model, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions or a mental process: visualizing compensation adjustments for employees of an organization by a computer system: identifying a number of merit groups for a group of employees based on employee evaluations for employees in the group of employees, wherein a merit group comprises employees having a similar quantized evaluation of performance within the organization, wherein the group of employees comprises a plurality of employees; identifying a number of compensation adjustment parameters comprising one or more rules for determining an impact of compensation adjustment, wherein the impact of compensation adjustment is a change in compensation distribution of the group of employees; applying the number of compensation adjustment parameters to [[a]] the compensation distribution of the group of employees to determine a compensation adjustment for each merit group, wherein: the compensation distribution of the group of employees includes an average compensation for the group of employees, and an individual compensation for each employee in the group of employees; and said applying includes: determining a deviation from the average compensation for each individual compensation; and applying a standardization factor to the individual compensation based on a corresponding deviation; determining the impact of compensation adjustment on the compensation distribution of the group of employees wherein the impact is determined, at least in part, by determining a projected compensation distribution for the group of employees based on the compensation adjustment; [[and]] displaying a graphical user interface with a first section showing the number of compensation adjustment parameters and a second section showing the impact of compensation adjustment in a compensation adjustment scenario, such that the display of the first section and the second section enables understanding of interdependencies and relationships between the number of compensation adjustment parameters and the impact of compensation adjustment in the compensation adjustment scenario; displaying the compensation adjustment for each merit group; and displaying a number of graphical analogues, wherein each graphical analogue visually indicates a relative value of the compensation adjustment for a corresponding merit group, wherein the number of compensation adjustment parameters is a first number of compensation parameters, the compensation adjustment is a first compensation adjustment, the impact of compensation adjustment is a first impact, and the compensation adjustment scenario is a first compensation adjustment scenario, and the method further comprises the computer system: identifying a second number of compensation adjustment parameters; applying the second number of compensation adjustment parameters to the compensation distribution of the group of employees to determine a second compensation adjustment for each merit group; determining a second impact of the second compensation adjustment on the compensation distribution of the group of employees; displaying the second impact of the second compensation adjustment in a second compensation adjustment scenario; displaying a comparison between the first compensation adjustment scenario and the second compensation adjustment scenario; and performing an operation for the organization according to at least one of the first compensation adjustment scenario and the second compensation adjustment scenario. 
According to the MPEP, "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Clearly, human resources (employee compensation) fall under contracts or legal obligations, therefore commercial or legal interactions. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
According to the MPEP: “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea… Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Examples of mental processes, according to the MPEP, include: a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). Here, the claims merely are collecting data of compensation and comparing them, therefore recite a mental process. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: These steps are all performed by using generic computing components. This judicial exception is not integrated into a practical application because the claim as a whole merely describes a dynamic organization structure model with generally recited computer elements such as a computer system and graphical user interface. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions or Mental Process grouping. The claims are directed to an abstract idea. 
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system and graphical user interface to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 3, 14, and 25, the claims are directed to limitations which serve to limit by being outside a store. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of a dynamic organization structure model, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5, 16, and 27, the claims are directed to limitations which serve to limit by a projected number of group of employees. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of a dynamic organization structure model, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 8, 19, and 37, the claims are directed to limitations which serve to limit by a negative or positive deviation. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of a dynamic organization structure model, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 9, 20, and 31, the claims are directed to limitations which serve to limit by limiting the adjustment parameters. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of a dynamic organization structure model, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 11, 22, and 33, the claims are directed to limitations which serve to limit by performing an operation. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of a dynamic organization structure model, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 28, the claims are directed to limitations which serve to limit by having both the average and individual compensation. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of a dynamic organization structure model, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 34-36, the claims are directed to limitations which serve to limit the sections of the graphical user interface. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of a dynamic organization structure model, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
7. 	Claims 1, 3, 5, 8-9, 11-12, 14, 16, 18-20, 22-23, 25, 27-31, and 33-37 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Hecker et al (2010/0076821) in view of McKeown et al (2010/0100427) and Lo (2007/0011036).
Re Claims 1, 12, 23: Hecker discloses:
visualizing compensation adjustments for employees of an organization by a computer system (see [0029] shows visual effects to represent ideal compensation);
identifying, a number of merit groups for a group of employees based on employee evaluations for employees in the group of employees, wherein a merit group comprises employees having a similar quantized evaluation of performance within the organization, wherein the group of employees comprises a plurality of employees (see [0014] discloses grouping corporate groups into performance tiers, [0015] discloses members of the group); 
identifying a number of compensation adjustment parameters comprising one or more rules for determining an impact of compensation adjustment, wherein the impact of compensation adjustment is a change in compensation distribution of the group of employees (see [0018] discloses compensation rule set 160, rules for adjusting employee compensation); 
and applying, the number of compensation adjustment parameters to a compensation distribution of the group of employees to determine a compensation adjustment for each merit group ((see [0023] discloses compensation rule set 160, adjusting compensation in accordance with rules);
the compensation distribution of the group of employees includes an average compensation for the group of employees, and an individual compensation for each employee in the group of employees (see [0015] discloses average compensation for members in corporate group);
 determining a deviation from the average compensation for each individual compensation (see [0025] discloses deviation from average);
applying a standardization factor to the individual compensation based on a corresponding deviation (see [0027] discloses a standard deviation input to make the deviation go back to average); 
displaying a graphical user interface with a first section showing the number of compensation adjustment parameters and a second section showing the impact of compensation adjustment in a compensation adjustment scenario, such that the display of the first section and the second section enables understanding of interdependencies and relationships between the number of compensation adjustment parameters and the impact of compensation adjustment in the compensation adjustment scenario (see [0015] discloses second panes and compensation changes);
wherein the impact is determined, at least in part, by determining a projected compensation distribution for the group of employees based on the compensation adjustment (see [0015] discloses compensation simulator adjust simulated compensation automatically);
identifying a second number of compensation adjustment parameters (see [0018] discloses compensation rule set 160, rules for adjusting employee compensation, using broadest reasonable interpretation, therefore there are multiple rules or multiple parameters for adjusting compensation adjustment, so there would be a second, third, fourth, etc. rule/parameter); 
applying the second number of compensation adjustment parameters to the compensation distribution of the group of employees to determine a second compensation adjustment for each merit group ((see [0023] discloses compensation rule set 160, adjusting compensation in accordance with rules);
displaying the second impact of the second compensation adjustment in a second compensation adjustment scenario (see [0015] discloses second panes and compensation changes);
displaying a comparison between the first comparison adjustment scenario and the second compensation adjustment scenario (see [0015] simulated compensation compared to average compensation of all members of corporate group in simulation pane);
However, Hecker fails to disclose determining an impact of the compensation adjustment and performing an operation. Meanwhile, McKeown discloses:
determining, an impact of the compensation adjustment on the compensation distribution of the group of employees (see [0080] discloses moving an employee compensation budget and how planned changes impact their departments in future, [0081] discloses how program focuses on impact of change to platform 100, [0167] discloses budget impact);
determining a second impact of the compensation adjustment on the compensation distribution of the group of employees (see [0080-0081] discloses planned changes or multiple changes that can occur at a future point in time, therefore could be a second, third, fourth, etc. Discloses how data impacts these planned changes and how the computations affect the planned change. Discloses moving an employee compensation budget and how planned changes impact their departments in future. [0081] then discloses downstream impact of other parts of platform 100, so these are plurality of impacts discloses how program focuses on impact of change to platform 100, [0084] discloses a widely diverse impact of a change that relates to employee groups);
performing an operation for the organization according to at least one of the first compensation adjustment scenario and the second compensation adjustment scenario (see [0232] succession planning based on evaluation and compensation).
From the teaching of McKeown, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hecker’s invention with McKeown’s disclosure of determining/displaying impact, and performing an operation for the organization in order for “… improved capabilities… for a human resource management platform… (see McKeown Abstract).”
However, Hecker and McKeown fail to discloses displaying the compensation adjustment for each merit group and displaying a number of graphical analogues. Meanwhile, Lo discloses:
displaying, a group compensation distribution for each merit group (see [0045] compensation distribution of a group); 
displaying a number of graphical analogues, wherein each graphical analogue visually indicates a relative value of the compensation adjustment for a corresponding merit group, wherein the number of compensation adjustment parameters is a first number of compensation parameters, the compensation adjustment is a first compensation adjustment, the impact of compensation adjustment is a first impact, and the compensation adjustment scenario is a first compensation adjustment scenario (see Figs 2-3 discloses graphical analogues, [0042] discloses first portion is compensation information and second portion is statistical values in relation to compensation; see [0075] salary relative to market or average salary, [0061] how salary of target entity affects salary trend of particular group).
From the teaching of Lo, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hecker’s and McKeown’s inventions with Lo’s disclosure of displaying a group compensation distribution and displaying a number of graphical analogues in order “… for analyzing compensations (see Lo Abstract).”
Re Claims 3, 14, 25: However, Hecker and McKeown fail to disclose the following. Meanwhile, Lo discloses further comprising: displaying, a group compensation distribution for each merit group (see [0045] compensation distribution of a group); displaying, the compensation adjustment for the each merit group according to the group compensation distribution for the each merit group (see Figs 2-3 discloses graphical analogues, [0042] discloses first portion is compensation information and second portion is statistical values in relation to compensation; see [0075] salary relative to market or average salary, [0061] how salary of target entity affects salary trend of particular group). From the teaching of Lo, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hecker’s and McKeown’s inventions with Lo’s disclosure of displaying a group compensation distribution and displaying a number of graphical analogues in order “… for analyzing compensations (see Lo Abstract).”
Re Claims 5, 16, 27: Hecker discloses wherein the projected compensation distribution includes: a projected number of the group of employees, based on the compensation adjustment, having an individual compensation that is below a lower compensation threshold for the group of employees; and a projected number of the group of employees, based on the compensation adjustment, having an individual compensation that is above an upper compensation threshold for the group of employees (see [0036] discloses employee future earnings).
Re Claims 8, 19, 37: Hecker discloses responsive to determining a positive or negative deviation for the individual compensation, applying the standardization factor to decrease the compensation adjustment to the individual compensation (see [0025, 0041] disclose deviation).
Re Claims 9, 20, 31: Hecker discloses wherein the number of compensation parameters comprises an allocation scheme, a compensation adjustment budget, and a compensation adjustment range (see [0033] discloses budget, [0041] discloses range).
Re Claims 11, 22, 33: Hecker discloses further comprising: wherein the operation performance implements the compensation adjustment to the individual compensation for each employee in the group of employees (see [0042] discloses performing automated performance appraisal system with compensation simulator).
Re Claim 28: Hecker discloses wherein compensation distribution of the group of employees comprises: an average compensation for the group of employees; and an individual compensation for each employee in the group of employees (see [0015] discloses average compensation).
Re Claims 34-36: Hecker discloses the first section of the graphical user interface allows a user to select a compensation adjustment allocation scheme for different merit groups, enter a compensation adjustment budget, and enter a compensation adjustment range; and the second section of the graphical user interface includes a first component that graphically displays an impact of a recommended compensation adjustment for each merit group, a second component that graphically illustrates salary distribution impact between group segments based on salary thresholds, and a third component that graphically illustrates budget utilization (see Fig. 2-6 discloses graphical user interface with multiple components).
Response to Arguments
8. 	Applicant’s arguments with respect to claims 1, 3, 5, 8-9, 11-12, 14, 16, 18-20, 22-23, 25, 27-31, and 33-37 with respect to 35 35 USC 101 on 6/6/22 have been considered but are not found to be convincing. 
With regards to 101, the Examiner respectfully disagrees as the claims can fall under the commercial or legal interactions or mental process grouping instead of managing personal behavior/relationships/interactions between people. Compensation adjustment would fall under human resources, which would be a form of business relations, or even a form of a contract or legal obligation. The claims clearly deal with sales activities or behaviors and business relations, therefore the argument is not persuasive. 
Another example of a mental process is a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). In these claims, they are merely collecting data of compensation and comparing them.
In regards to prong 2 of Step 2A, the claims recite a computer system and graphical user interface, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of a dynamic organization structure model. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generally recited elements. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of a dynamic organization structure model (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology. 
The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of a dynamic organization structure model. The claims of the instant application describe an improvement to a business process i.e., dynamic organization structure model, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale.
With respect to the 35 USC 103 rejection, the arguments are moot in view of the new grounds of rejection.
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hodge et al (Using Dynamic Analysis Makes Tax Reform 30 Percent Less Challenging, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687


/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/12/2022